Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ remarks regarding claim 1, 8, 11 and 18:

    PNG
    media_image1.png
    239
    743
    media_image1.png
    Greyscale

The examiner would like to thank the applicant for amending the claims and explaining their position, but the examiner respectfully disagrees with the applicants’ position. The applicant states that Zhang fails to teach rewriting a logic circuit configuration in response to the first switching signal. As already stated by the examiner in the office action mailed 9/2/2021, the control circuit changes the logic configuration based on receiving the first switching signal as shown in pages 5 and 6 of the non-final office action. Furthermore, a look at paragraph 180 of Zhang states “The micro controller unit receives the result and learns whether there is a fault and a fault position, and then uses a drive circuit to drive a corresponding optical switch to change a state”. The step of “learning” shows that there is rewriting of the logic circuit. Hence, Zhang teaches the limitations of the claims 1, 8, 11 and 18.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, 11 and 18 and its respective dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 11 and 18 currently state “the control signal…rewrite a logic configuration of the programmable logic circuit” and “the control unit rewrites the logic configuration of the programmable logic circuit”. As per paragraphs 25-28 of the specifications, the control unit “changes” the logic circuit configuration whereas, currently the claims state “rewriting” the logic configuration. Changing a setting is different from the act of rewriting which includes a “write” act. Thus, the term “rewrite” is ambiguous and it is not clear to the examiner what the term “rewrite” entails within the scope of the invention and the submitted disclosure as there is no “rewrite” act presented in the specifications. For examination purposes, the examiner refers to the specifications in order to interpret the scope of the amended claims.
Allowable Subject Matter
Claims 5, 6, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form after overcoming the 112b issues and also including all of the limitations of the base claim and any intervening claims.
Similarly, independent claims 8 and 18 would also be allowable, after overcoming the 112 issues and if the entire subject matter of claims 5/6 or 15/16 are incorporated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0308639).
Regarding claim 1, Zhang teaches a submarine optical communication apparatus comprising: an optical component configured to process an optical signal output from an optical communication apparatus (Fig. 3, optical component OS); a control unit configured to control the optical component (Fig. 3, control unit comprises Control command reception and demodulation circuit + Control circuit); and a reception unit configured to receive the optical signal and a control signal, convert the control signal into an electric signal (paragraph [0038], lines 1-5, the first photodetector generates the current by using optical power received by the first photodetector…output an electrical signal to the control command demodulation circuit…obtaining the control command; paragraph [0143], lines 1-5), and output the converted signal to the control unit (paragraph [0038], output an electrical signal to the control command demodulation circuit…obtaining the control command), wherein the control unit switches a control scheme of the optical component in response to the control signal converted into the electric signal (paragraph [0038], sends the control instruction to the optical switch, to switch the working mode of the optical switch…), the control unit comprises a programmable logic circuit (Fig. 3, programmable logic circuit Control circuit), the control signal includes a first switching signal instructing to rewrite (paragraph [0180], The micro controller unit receives the result and learns whether there is a fault and a fault position, and then uses a drive circuit to drive a corresponding optical switch to change a state) a logic configuration of the programmable logic circuit (paragraph [0038], the control command demodulation circuit sends the control command to the control circuit… sends the control instruction to the optical switch, to switch the working mode of the optical switch…), and the control unit rewrites (paragraph [0180], The micro controller unit receives the result and learns whether there is a fault and a fault position, and then uses a drive circuit to drive a corresponding optical switch to change a state) the logic configuration of the programmable logic circuit in response to the first switching signal converted into the electric signal to change the control scheme of the optical component (paragraph [0038], if the control command is a predefined control command, the control circuit sends the control instruction to the optical switch to switch the working mode of the optical switch; paragraph [0183], shows that the programmable logic circuit (Control circuit) changes its logic configuration based on the control signal received from the Control Command demodulation circuit).
Although Zhang doesn’t explicitly state in paragraph 38 that the reception unit receives the optical signal and a control signal, paragraph 143 states “and a branching unit that couples a part of the optical signal on which a control command is modulated”. Hence, it would have been obvious to one of ordinary skill in the art to realize that the reception unit receives the optical signal and a control signal which is then converted to an electrical signal to be received by the control command reception unit.
Regarding claim 10, Zhang teaches the submarine optical communication apparatus according to Claim 1, wherein Zhang teaches the control signal is any one of a signal having a wavelength other than wavelengths used in the optical signal, a signal having a wavelength that is the same as any one of the wavelengths used in the optical signal (paragraphs [0178], lines 7-11 and paragraph [0179], lines 2-4).  
Regarding claim 11, Zhang teaches a submarine optical communication system comprising: an optical communication apparatus configured to output an optical signal and a control signal (Fig. 3, Input signal received from an optical communication apparatus; paragraph [0143], lines 1-5); and4Application No. 16/770,282Docket No.: 2209650.00328US 1Amendment dated June 3, 2021Reply to Office Action of February 26, 2021 a submarine optical communication apparatus configured to receive the optical signal and the control signal from the optical communication apparatus (Fig. 3, the apparatus of Fig. 3 receives this), wherein the submarine optical communication apparatus comprises: an optical component configured to process the optical signal output from the optical communication apparatus (Fig. 3, optical component OS); a control unit configured to control the optical component (Fig. 3, control unit comprises Control command reception and demodulation circuit + Control circuit); and a reception unit configured to receive the optical signal and the control signal, convert the control signal into an electric signal (paragraph [0038], lines 1-5, the first photodetector generates the current by using optical power received by the first photodetector…output an electrical signal to the control command demodulation circuit…obtaining the control command; paragraph [0143], lines 1-5), and output the converted signal to the control unit (paragraph [0038], output an electrical signal to the control command demodulation circuit…obtaining the control command), and the control unit switches a control scheme of the optical component in response to the control signal converted into the electric signal (paragraph [0038], sends the control instruction to the optical switch, to switch the working mode of the optical switch…), the control unit comprises a programmable logic circuit (Fig. 3, programmable logic circuit Control circuit), the control signal includes a first switching signal instructing to rewrite (paragraph [0180], The micro controller unit receives the result and learns whether there is a fault and a fault position, and then uses a drive circuit to drive a corresponding optical switch to change a state) a logic configuration of the programmable logic circuit (paragraph [0038], the control command demodulation circuit sends the control command to the control circuit… sends the control instruction to the optical switch, to switch the working mode of the optical switch…), and the control unit rewrites (paragraph [0180], The micro controller unit receives the result and learns whether there is a fault and a fault position, and then uses a drive circuit to drive a corresponding optical switch to change a state) the logic configuration of the programmable logic circuit in response to the first switching signal converted into the electric signal to change the control scheme of the optical component (paragraph [0038], if the control command is a predefined control command, the control circuit sends the control instruction to the optical switch to switch the working mode of the optical switch; paragraph [0183], shows that the programmable logic circuit (Control circuit) changes its logic configuration based on the control signal received from the Control Command demodulation circuit).
Although Zhang doesn’t explicitly state in paragraph 38 that the reception unit receives the optical signal and a control signal, paragraph 143 states “and a branching unit that couples a part of the optical signal on which a control command is modulated”. Hence, it would have been obvious to one of ordinary skill in the art to realize that the reception unit receives the optical signal and a control signal which is then converted to an electrical signal to be received by the control command reception unit.
Regarding claim 20, Zhang teaches the submarine optical communication system according to Claim 11, wherein Zhang teaches the control signal is any one of a signal having a wavelength other than wavelengths used in the optical signal, a signal having a wavelength that is the same as any one of the wavelengths used in the optical signal (paragraphs [0178], lines 7-11 and paragraph [0179], lines 2-4).  
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0308639) in view of Kasahara (US 7130544).
Regarding claim 3, Zhang teaches the submarine optical communication apparatus according to Claim 1 wherein the control signal includes a command signal (switching command).
Although addressing a signal to transmit it to a particular destination is well used in the industry, Zhang doesn’t teach wherein the signal includes an address signal and outputting an optical signal based on the address signal.  
Kasahara teaches wherein a signal output from a transmitter 1 includes an address signal (Col. 2, lines 29-35, main signal along with the address signal), and the control unit outputs a signal based on the address signal (Col. 3, lines 28-35, each repeater receives the respective optical signal addressed to it).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control signal output as taught by Zhang and incorporate adding an address to the information carrying signal as taught by Kasahara so that the optical signal can be properly sent to its respective location for further processing.
Regarding claim 13, Zhang teaches the submarine optical communication system according to Claim 11, wherein the control signal includes a command signal (switching command).
Although addressing a signal to transmit it to a particular destination is well used in the industry, Zhang doesn’t teach wherein the signal includes an address signal and outputting an optical signal based on the address signal.  
Kasahara teaches wherein a signal output from a transmitter 1 includes an address signal (Col. 2, lines 29-35, main signal along with the address signal), and the control unit outputs a signal based on the address signal (Col. 3, lines 28-35, each repeater receives the respective optical signal addressed to it).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control signal output as taught by Zhang and incorporate adding an address to the information carrying signal as taught by Kasahara so that the optical signal can be properly sent to its respective location for further processing.  
Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0308639) in view of Zaacks (US 2008/0310840).
Regarding claim 7, Zhang teaches the submarine optical communication apparatus according to Claim 1, wherein Zhang teaches the control unit switches the control scheme of the optical component in response to the control signal (paragraph [0038]).
Zhang doesn’t teach to change a bit rate of the signal provided to the optical component.  
Zaacks teaches a control unit that changes a bit rate of the optical signal (paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the control unit taught by Zhang and incorporate the functionality taught by Zaacks as this will help perform power equalization in the network between the different transmission points (Zaacks: paragraph [0029]).
9ActiveUS 180087269v.1Regarding claim 17, Zhang teaches the submarine optical communication system according to Claim 11, wherein Zhang teaches the control unit switches the control scheme of the optical component in response to the control signal (paragraph [0038]).
Zhang doesn’t teach to change a bit rate of the signal provided to the optical component.  
Zaacks teaches a control unit that changes a bit rate of the optical signal (paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the control unit taught by Zhang and incorporate the functionality taught by Zaacks as this will help perform power equalization in the network between the different transmission points (Zaacks: paragraph [0029]).
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0308639) in view of Ide (US 2007/0081827).
Regarding claim 8, Zhang teaches a submarine optical communication apparatus comprising: an optical component configured to process an optical signal output from an optical communication apparatus (Fig. 3, optical component OS); a control unit configured to control the optical component (Fig. 3, control unit comprises Control command reception and demodulation circuit + Control circuit), the control unit comprising a programmable logic circuit (Fig. 3, programmable logic circuit Control circuit); and a reception unit configured to receive the optical signal and a control signal, convert the control signal into an electric signal (paragraph [0038], lines 1-5, the first photodetector generates the current by using optical power received by the first photodetector…output an electrical signal to the control command demodulation circuit…obtaining the control command; paragraph [0143], lines 1-5), and output the converted signal to the control unit (paragraph [0038], output an electrical signal to the control command demodulation circuit…obtaining the control command), wherein the control unit rewrites (paragraph [0180], The micro controller unit receives the result and learns whether there is a fault and a fault position, and then uses a drive circuit to drive a corresponding optical switch to change a state) a logic configuration of the programmable logic circuit (paragraph [0038], the control command demodulation circuit sends the control command to the control circuit… sends the control instruction to the optical switch, to switch the working mode of the optical switch…) in order to switch a control scheme of the optical component in response to the control signal converted into the electric signal (paragraph [0038], if the control command is a predefined control command, the control circuit sends the control instruction to the optical switch to switch the working mode of the optical switch; paragraph [0183], shows that the programmable logic circuit (Control circuit) changes its logic configuration based on the control signal received from the Control Command demodulation circuit). Zhang doesn’t explicitly state in paragraph 38 that the reception unit receives the optical signal and a control signal, but paragraph 143 states “and a branching unit that couples a part of the optical signal on which a control command is modulated”. Hence, it would have been obvious to one of ordinary skill in the art to realize that the reception unit receives the optical signal and a control signal which is then converted to an electrical signal to be received by the control command reception unit.
Although Zhang teaches rewriting the logic configuration of the programmable logic circuit in order to switch the control scheme of the optical component, Zhang doesn’t teach that the optical component monitors power of the light, the control unit switches the control scheme of the optical component in response to the control signal to change a threshold value used by the optical component for monitoring the power of the light.  
Ide teaches an optical component (Fig. 1, component 10) that monitors power of the light, the control unit switches the control scheme of the optical component in response to the control signal to change a threshold value used by the optical component for monitoring the power of the light (Fig. 7, steps s1-s4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical component taught by Zhang and to incorporate power monitoring functions as taught by Ide in order to achieve an optical component that can have improved sensitivity (Ide: paragraph [0010], lines 7-9). 
Regarding claim 18, Zhang teaches a submarine optical communication system comprising: an optical communication apparatus configured to output an optical signal and a control signal (Fig. 3, Input signal received from an optical communication apparatus; paragraph [0143], lines 1-5); and a submarine optical communication apparatus configured to receive the optical signal and the control signal from the optical communication apparatus (Fig. 3, the apparatus of Fig. 3 receives this), wherein the submarine optical communication apparatus comprises: an optical component configured to process the optical signal output from the optical communication apparatus (Fig. 3, optical component OS); a control unit configured to control the optical component (Fig. 3, control unit comprises Control command reception and demodulation circuit + Control circuit), the control unit comprising a programmable logic circuit (Fig. 3, programmable logic circuit Control circuit); and a reception unit configured to receive the optical signal and the control signal, convert the control signal into an electric signal (paragraph [0038], lines 1-5, the first photodetector generates the current by using optical power received by the first photodetector…output an electrical signal to the control command demodulation circuit…obtaining the control command; paragraph [0143], lines 1-5), and output the converted signal to the control unit (paragraph [0038], output an electrical signal to the control command demodulation circuit…obtaining the control command), and the control unit rewrites (paragraph [0180], The micro controller unit receives the result and learns whether there is a fault and a fault position, and then uses a drive circuit to drive a corresponding optical switch to change a state) a logic configuration of the programmable logic circuit (paragraph [0038], the control command demodulation circuit sends the control command to the control circuit… sends the control instruction to the optical switch, to switch the working mode of the optical switch…) in order to switch a control scheme of the optical component in response to the control signal converted into the electric signal (paragraph [0038], if the control command is a predefined control command, the control circuit sends the control instruction to the optical switch to switch the working mode of the optical switch; paragraph [0183], shows that the programmable logic circuit (Control circuit) changes its logic configuration based on the control signal received from the Control Command demodulation circuit). Zhang doesn’t explicitly state in paragraph 38 that the reception unit receives the optical signal and a control signal, paragraph 143 states “and a branching unit that couples a part of the optical signal on which a control command is modulated”. Hence, it would have been obvious to one of ordinary skill in the art to realize that the reception unit receives the optical signal and a control signal which is then converted to an electrical signal to be received by the control command reception unit. 
Although Zhang teaches rewriting the logic configuration of the programmable logic circuit in order to switch the control scheme of the optical component, Zhang doesn’t teach that the optical component monitors power of the light, the control unit switches the control scheme of the optical component in response to the control signal to change a threshold value used by the optical component for monitoring the power of the light.  
Ide teaches an optical component (Fig. 1, component 10) that monitors power of the light, the control unit switches the control scheme of the optical component in response to the control signal to change a threshold value used by the optical component for monitoring the power of the light (Fig. 7, steps s1-s4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical component taught by Zhang and to incorporate power monitoring functions as taught by Ide in order to achieve an optical component that can have improved sensitivity (Ide: paragraph [0010], lines 7-9). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637